DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application No. 16/355,364 filed March 05, 2019. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13 of U.S. Patent No. 11,145,105 B2 in view of Nalluri et al. (US Publication Number 2019/0066354 A1, hereinafter “Nalluri”).
Patent No. 11,145,105 B2 disclosed most of the subject matter except for teaching wherein the apparatus is to: map each of the plurality of GPU tiles to a respective screen tile of a plurality of screen tiles; and perform tile-based rendering utilizing the plurality of GPU tiles.
However, Nalluri disclosed wherein the apparatus is to: map each of the plurality of GPU tiles to a respective screen tile of a plurality of screen tiles (para. [0215], note that tile-based rendering architectures the screen is divided up into a number of tiles.); and perform tile-based rendering utilizing the plurality of GPU tiles (para. [0215], note that the graphics processing unit (GPU) then renders each tile separately using on-chip buffers (e.g., in a cache) to minimize the memory bandwidth). 
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art disclose wherein the apparatus is to: map each of the plurality of GPU tiles to a respective screen tile of a plurality of screen tiles; and perform tile-based rendering utilizing the plurality of GPU tiles. The suggestion/motivation for doing so would have been in order to minimize memory bandwidth (para. [0215]). Therefore, it would have been obvious to combine Patent No. 11,145,105 B2 and Nalluri to obtain the invention as specified in claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nalluri et al. (US Publication Number 2019/0066354 A1, hereinafter “Nalluri”).

(1) regarding claim 1:
As shown in fig. 1, Nalluri disclosed an apparatus (100, para. [0031], note that FIG. 1 is a block diagram of a processing system 100) comprising: 
a memory for storage of data , the data including geometric data for graphics processing (para. [0031], note that the system 100 includes one or more processors 102 and one or more graphics processors 108 and memory 120); and 
one or more processors including a graphics processing unit (GPU) to process data (para. [0042], note that processor 200 additionally includes graphics processor 208 to execute graphics processing operations), wherein the GPU includes a plurality of GPU tiles on a substrate, each GPU tile being a separate chiplet (para. [0045], note that processor 200 can be implemented on one or more chips or as an SoC integrated circuit having the illustrated components. Also see para. [0046], note that [0046] a graphics processor 300 is a discrete graphics processing unit, or may be a graphics processor integrated with a plurality of processing cores); 
wherein the apparatus is to: map each of the plurality of GPU tiles to a respective screen tile of a plurality of screen tiles (para. [0215], note that tile-based rendering architectures the screen is divided up into a number of tiles.); and 
perform tile-based rendering utilizing the plurality of GPU tiles (para. [0215], note that the graphics processing unit (GPU) then renders each tile separately using on-chip buffers (e.g., in a cache) to minimize the memory bandwidth). 

(2) regarding claim 2:
Nalluri further disclosed the apparatus of claim 1, wherein the tile-based rendering includes collecting, in a single render pass, all triangles that map to a screen tile of the plurality of screen tiles for processing at a GPU tile mapped to the screen tile (para. [0210], note that a tessellation factor applies to a single edge and quantifies a view-dependent level of detail associated with the edge. A tessellation unit 1910 is configured to receive the tessellation factors for edges of a patch and to tessellate the patch into multiple geometric primitives such as line, triangle, or quadrilateral primitives, which are transmitted to a tessellation evaluation processing unit 1912). 

(3) regarding claim 3:
Nalluri further disclosed the apparatus of claim 2, wherein the triangles are sorted on a per screen tile basis (para. [0220], note that visibility analysis circuitry 2102 creates per tile visibility information 2110 that the render pipe 2120 uses to execute later. Also see, para. [0209], note that the graphics primitives include triangles, line segments, points, patches, and so forth, as supported by various graphics processing application programming interfaces (APIs).). 

The proposed rejection of claims 1-3, renders inherent the steps of the non-transitory computer-readable storage medium claims 6-8 and the method of claims 11-13 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 4-5 are equally applicable to claims 9-10 and 14-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nalluri et al. (US Publication Number 2019/0066354 A1, hereinafter “Nalluri”) in view of Cho et al. (US Publication Number 2019/0197760 A1, hereinafter “Cho”).

(1) regarding claim 4:
Nalluri disclosed most of the subject matter as described as above except for specifically teaching wherein pixel data relating to the collected triangles are mutually exclusive to a particular GPU tile on boundaries between the plurality of GPU tiles.
However, Cho disclosed wherein pixel data relating to the collected triangles are mutually exclusive to a particular GPU tile on boundaries between the plurality of GPU tiles (para. [0006], note that the GPU includes a tiler configured to perform binning on a current frame and obtain a first binning bitstream of a first tile among a plurality of tiles of the current frame, a binning correlator configured to determine whether the first tile and a second tile of a previous frame are similar to each other when it is determined that the first tile and the second tile are similar to each other).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art disclose wherein pixel data relating to the collected triangles are mutually exclusive to a particular GPU tile on boundaries between the plurality of GPU tiles. The suggestion/motivation for doing so would have been in order to effectively perform tile-based rendering using prefetched graphics data (para. [0002]). Therefore, it would have been obvious to combine Nalluri with Cho to obtain the invention as specified in claim 4.

(5) regarding claim 5:
Nalluri disclosed most of the subject matter as described as above except for specifically teaching wherein required attributes for pixel data of a GPU tile of the plurality of GPU tiles are pushed from a geometry pipeline to the GPU tile.
However, Cho disclosed wherein required attributes for pixel data of a GPU tile of the plurality of GPU tiles are pushed from a geometry pipeline to the GPU tile (para. [0074], note that the GPU 300 may effectively perform tile-based rendering by prefetching at least some pieces of graphics data used to render a tile of a previous frame, which has the same tile ID as an arbitrary tile of a current frame, while rendering is performed on the arbitrary tile.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art disclose wherein required attributes for pixel data of a GPU tile of the plurality of GPU tiles are pushed from a geometry pipeline to the GPU tile. The suggestion/motivation for doing so would have been in order to effectively perform tile-based rendering using prefetched graphics data (para. [0002]). Therefore, it would have been obvious to combine Nalluri with Cho to obtain the invention as specified in claim 5.

The proposed rejection of claims 4-5, renders obvious the steps of the non-transitory computer-readable storage medium claims 9-10 and the method of claims 14-15 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 4-5 are equally applicable to claims 9-10 and 14-15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Johnson et al. (US Publication Number 2019/0197651 A1) disclosed a graphics processing unit (GPU) of a GPU subsystem of a computing device processes graphics data to produce a plurality of portions of a first image, and to produce a plurality of portions of a second image.

Jong et al. (US Publication Number 2019/0196926 A1) disclosed a graphics processing unit (GPU) of a GPU subsystem of a computing device operates in a first rendering mode to process graphics data to produce a first image. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674